              Case 1:15-cv-07488-CM-RWL Document 894 Filed 10/18/19 Page 1 of 1


  2001 M STREET NW                                                                        WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                      ___
WASHINGTON, DC 20036
                                                                                         A LIMITED LIABILITY PARTNERSHIP




                                      WASHINGTON, D.C. | LOS ANGELES | NEW YORK



                                                 October 18, 2019

   VIA ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

                   Re:   In re Namenda Direct Purchaser Antitrust Litig., 15-cv-7488 (CM)

                   Dear Judge McMahon:

           Pursuant to Rule VII.J. of Your Honor’s Individual Practices and Procedures, Defendants
   respectfully request an Order (Exhibit A) authorizing Courtroom Connect, the Courthouse’s
   licensed vendor, to bring in equipment to hard-wire internet access in Courtroom 24A, and enable
   the Defendants to access real time remotely. We also request authorization for Aquipt, an audio-
   visual technology vendor, to outfit the court with the equipment necessary to support Defendants’
   use of lavalier microphones, see Final PTC Tr. 148:22 - 149:2 (approving request), and an
   additional large screen monitor for use during opening statements and the rest of trial.


                                                               Respectfully submitted,




                                                               Beth Wilkinson
